DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The Amendment, filed on 09/23/2022, has been received and made ofrecord. In response to the Non-Final Office Action, dated 03/25/2022, Claims 5, 9 and 10 are cancelled, Claims 1, 6, 11-13 and 15 are amended, Claims 16-20 are newly added claims, Claims 1-4, 6-8 and 11-20 are pending in current application.

Response to Remarks/Arguments
Applicant’s argument filed on 09/23/2022 have been fully considered. 
Claim objections have been withdrawn in view of amendments.
Claim rejections under 35 U.S.C. 112(b) have been withdrawn in view of amendments and further review of the claims. However, amended claim 13 raises new issues and invoke 112 (a) written description and 112(b), set forth below.
Double patenting rejections have been withdrawn in view of substantial amendment in both co-pending application instant application.
Rejections made under 35 U.S.C 103, have been withdrawn because the prior arts on records do not explicitly teaches amended independent claims 1, 12 and 13 as a whole. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13, the phrase “the extend of the object” on line 4, wherein the phrase “the extend” lacks sufficient antecedent basis because there is no previous citation of any extent of the object in the claims.
Claims 14-15 are also rejected by the virtue of their dependency on claim 13.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, claim 13 recites limitations of “the extend of the object” .  These limitations are a new matter. Applicant is welcomed to point out where in the specification the Examiner can find support for this limitation if Applicant believes otherwise. Therefore, claim 13 does not satisfy the written description requirement. Claims 14-15 are also rejected under 34 U.S.C. 112(a) or 35 U.S.C. 112(Pre-AIA ), first paragraph, by the virtue of their dependency on the base claim.

ALLOWABLE SUBJECT MATTER
Claims 1-4, 6-8, 11-12, and 16-20 are allowed. Claims 13-15 would be allowable if claim 13 is re-written to overcome the rejection(s) under 35 U.S.C. 112(a) and 112(b), set forth in this office action.  
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Paradie (US 2006/0031015) and Cuddihy et al. (US 2007/0228704) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of amended Claim 1. Other prior arts of record do not suggest, disclose or teach neither singly nor in combination the claimed limitations of independent Claim 1 as a whole. Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2-4, 6-8, 11 and 16-20 depend either directly or indirectly upon independent claim 1; therefore, these claims are also allowed by virtue of dependencies.

Regarding Claim 12, the closest prior arts, Paradie (US 2006/0031015) and Cuddihy et al. (US 2007/0228704) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of amended Claim 12. Other prior arts of record do not suggest, disclose or teach neither singly nor in combination the claimed limitations of independent Claim 12 as a whole. Therefore, Claim 12 is considered novel and non-obvious and is therefore allowed. 

Regarding Claim 13, the closest prior arts, Paradie (US 2006/0031015) and Cuddihy et al. (US 2007/0228704) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of amended Claim 13. Other prior arts of record do not suggest, disclose or teach neither singly nor in combination the claimed limitations of independent Claim 13 as a whole. 
Therefore, Claim 13 is considered novel and non-obvious and is therefore allowed. Claims 14-15 depend either directly or indirectly upon independent claim 13; therefore, these claims are also allowed by virtue of dependencies.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664